Citation Nr: 1028978	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

What evaluation is warranted for autoimmune hepatitis from July 
13, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2010, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  At that time, the record 
was held open for 45 days to allow the Veteran to submit 
additional evidence.  

The issues of entitlement to service connection for skin 
scarring and bruising, fat pockets (buffalo hump), and 
Sjogren's syndrome, secondary to Prednisone/steroid 
treatment for autoimmune hepatitis, have been raised by 
the record, but not adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In October 2006, the RO granted entitlement to service connection 
for autoimmune hepatitis and assigned a 10 percent evaluation 
effective July 13, 2004.  The Veteran disagreed with the 
evaluation and subsequently perfected this appeal.  The Veteran 
essentially contends that the currently assigned evaluation does 
not adequately reflect the severity of her disability.  

The Veteran most recently underwent a VA examination in January 
2008.  At the January 2010 hearing, the Veteran testified that 
she frequently felt fatigued and did not really have a choice of 
alternate medication.  She was currently taking Prednisone but 
was trying to transition to Imuran.  She reported that she has 
had two flare-ups since her diagnosis and she will probably have 
to take medication for the rest of her life.  She denied 
vomiting, but reported having nausea and abdominal pain.  

Considering the length of time since the last VA examination and 
the Veteran's testimony regarding additional symptoms and the 
need for continued medication, the Board finds that additional VA 
examination is warranted.  See 38 C.F.R. § 3.327 (2009); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran).

Further, additional medical evidence was received in February 
2010, following the September 2008 supplemental statement of the 
case.  On review, this evidence is relevant to the issue 
currently on appeal.  The Veteran has not submitted a waiver of 
RO jurisdiction and therefore, a remand is necessary so that this 
evidence can be considered by that office.  See 38 C.F.R. 
§§ 19.31, 19.37, 20.1304 (2009).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
an appropriate VA examination by a 
physician to evaluate her autoimmune 
hepatitis.  The claims folder and a copy 
of this REMAND are to be made available 
for the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
liver disabilities, the examiner is to 
provide a detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
autoimmune hepatitis.  Any and all 
secondary complications cauised or 
aggravated by chronic Prednisone/steroid 
use must be noted and explained.  A 
complete rationale for any opinions 
expressed must be provided.  The examiner 
is requested to append a copy of their 
Curriculum Vitae to the examination 
report.

2.	After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.  

3.	The Veteran is to be notified that it is 
her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.	Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
question what evaluation is warranted for 
autoimmune hepatitis from July 13, 2004?  
All applicable laws and regulations should 
be considered, as well as all evidence 
received since the September 2008 
supplemental statement of the case.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



